DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-5, 7-9, 11 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang et al. (US 2015/0241737, “Jang”).
Regarding claims 1, 3, 7, 8, and 11, Jang teaches a photo-alignable polymer for use in a photo-alignment film ([0014], [0015], [0019], [0022] – [0027]) for use in a display device ([0002], [0003], [0008]). Jang teaches a repeating unit including a photo-alignable group (i.e., unit B, see cinnamate photoreactive group, [0024], [0025]; thus satisfying condition 1). Jang additionally teaches that the alignment film may further contain additional polymerizable materials, or binders (e.g., [0065]. [0066]]) and may be formed into a layer ([0079], [0083]). 	Jang teaches that the polymer may include a unit corresponding to the presently claimed unit A that may have terminal fluorine or halogen groups (see [0027] – [0032], wherein, for example, R6 and R7 groups may be or include halogens; thus the photo-alignable group may be closer to the main chain than the fluorine or silicon terminal group as described in condition 2). Jang additionally teaches that the group corresponding to presently claimed unit A may include components reading on, for example, rk-9, thus satisfying the cleavage group component requirement ([0031] and see compounds shown below, including O-R-O groups reading on rk-9 and having a terminal Si group that may contain fluorine components, [0032]; additionally, the R5 groups may be a wide variety of compounds, including a methyl group, [0032]). 
    PNG
    media_image1.png
    97
    207
    media_image1.png
    Greyscale
	Jang further teaches that the compound corresponding to the presently claimed unit A 
Regarding claim 2, Jang additionally teaches the inclusion of a repeating unit including a photo-alignable group (i.e., unit B, see cinnamate photoreactive group, reading on claimed Formula 3, [0024], [0025]) and thus satisfies condition 1.
Regarding claims 4, 5, and 13-16, Jang additionally teaches that the group corresponding to presently claimed unit A may include components reading on, for example, rk-9, thus satisfying the cleavage group component requirement ([0031] and see compounds shown below, including O-R-O groups reading on rk-9 and having a terminal Si group that may contain fluorine components, [0032]; additionally, the R5 groups may be a wide variety of compounds, [0032]).
Regarding claims 9 and 12, modified Jang additionally teaches an optical laminate wherein the anisotropic reactive liquid crystalline layer is coated on a substrate adjacent to the coated alignment film or binder layer (e.g., [0004] – [0007], [0080] - [0091]) and that this film is used in a display device (Jang, [0002], [0003], [0008]).

Claim 1, 2, and 4, are rejected under 35 U.S.C. 103(a) as being unpatentable over Jang et al. (US 2015/0241737, “Jang”) in view of Kodoma et al. (US 2014/0121292, Kodoma”).
Regarding claim 1, Jang teaches a photo-alignable polymer for use in a photo-alignment film ([0014], [0015], [0019]) for use in a display device ([0002], [0003], [0008]). Jang teaches a repeating unit including a photo-alignable group (i.e., unit B, see cinnamate photoreactive group, [0024], [0025]). Jang additionally teaches that the alignment film may further contain additional polymerizable materials, or binders (e.g., [0065]. [0066]]) and may be formed into a layer ([0079], [0083]). 	Jang fails to specifically teach a compound having a photoreactive or cleaving group and a photoalignment group having fluorine atom such that the fluorine is closer to a terminal side than the cleavage group in the side chain. In the same field of endeavor of alignment materials for use in alignment films ([0014]), Kodama teaches the inclusion of a perfluoralkyl compound in an alignment material ([0147], [0014]), that may include a repeating group having a group being capable of decomposing by light (e.g., sulfur compound, chemical formula II, [0161], [0147]) and having a fluorine atom on a side closer to a terminal than the cleavage group in the side chain (thus satisfying condition 2, [[0161], [0162]). Kodama teaches that these compounds are preferable versions of perfluoroalkyl compounds that improve the patternability of the composition ([0147]). It therefore would have been obvious to have included such a compound in the alignment layer of Jang in order to improve the patternability of the layer ([0147]).
Regarding claim 2, modified Jang further teaches that the repeating unit A may read on for example, Formula (1) (see Kodama, [0183], wherein the compound III may be part of a chain, having a photo-alignable chain, a reactive carboxyl group, and an organic group having a fluorine atom), and that the compound reading on repeating unit B may further read on, for example, Formula (3) (e.g., cinnamate group, see Jang, e.g., [0024], may be considered to be a photo-alignable group). 
Regarding claim 4, modified Jang additionally teaches that the cleavage group may be represented by, for example, a sulfur atom, thus reading on group rk-11 (see Kodama, [0161]). 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable because the compound of formula 7 is not taught by the art. While perfluorocarbons are known in the art, the Examiner has been unable to find prior art describing the specifically claimed structure or a reason to modify the structure of a similar fluorinated polymer such that the structure of formula 7 would have been obvious in combination with a cinnamate-based structure of formula 8. Therefore, the limitations of claim 6 would not have been obvious to the ordinarily skilled artisan at the time of filing. Therefore, claim 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 7/16/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that, with regard to claim 2 and its dependent claims that modified Jang does not meet the limitations of condition 1 as required by claim 2. The Examiner respectfully disagrees. As described above, Jang teaches a repeating unit including a photo-alignable group (i.e., unit B, see cinnamate photoreactive group, [0024], [0025], thus satisfying condition 1) and Kodama teaches the inclusion of a perfluoralkyl compound in an alignment material ([0147], [0014]), that may include a repeating group having a group capable of decomposing by light (e.g., sulfur compound, chemical formula II, [0161], [0147]) and having a fluorine atom on a side closer to a terminal than the cleavage group in the side chain ([[0161], [0162]). The Examiner notes that compounds such as the medial acrylate group of compound (III) of Kodoma may be considered to be a photo-aligning group compounds are described in the present specification as being photo-alignable groups (see present specification at, e.g., [0037] – [0039], describing that the photo-alignable group closest to the main chain may be a methyl acrylate group, or a carbonyloxy group connected to an oxygen).
Claims 1-5, 7-9, and 11-16 are therefore rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782